Citation Nr: 1826764	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-25 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for cataract, right eye and bilateral glaucoma.

2.  Entitlement to an initial compensable evaluation for erectile dysfunction.

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for pseudophakia, left eye, to include as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for onychomycosis (claimed as a nail condition) to include as secondary to service-connected diabetes mellitus and secondary to herbicide exposure.


7.  Entitlement to service connection for a skin disability to include as secondary to service-connected diabetes mellitus and secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010, June 2013 and July 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Thus, the Veteran's claim for a psychiatric disability has been broadened to include other psychiatric disabilities and PTSD and is recharacterized accordingly.

The Veteran requested, and was scheduled for hearing before a Veterans Law Judge in January 2018.  However, the Veteran failed to appear for his hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2017).

The issues of entitlement to an initial rating in excess of 60 percent for a bilateral eye disability, entitlement to service connection for an acquired psychiatric disability to include PTSD and entitlement to service connection for a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected erectile dysfunction has not manifested as any penile deformity.

2.  Resolving reasonable doubt in the Veteran's favor, the evidence of record favors a finding that the Veteran's hypertension is related to his service-connected diabetes mellitus.

3.  Resolving reasonable doubt in the Veteran's favor, the evidence of record favors a finding that the Veteran's pseudophakia, left eye, is related to his service-connected diabetes mellitus.

4.  The Veteran's onychomycosis (claimed as a nail condition) did not manifest during the Veteran's military service, is not otherwise related to an event or injury in service, to include exposure to an herbicide agent and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2017).

2.  The criteria for entitlement to service connection for hypertension are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for entitlement to service connection for pseudophakia, left eye, are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  Entitlement to service connection for onychomycosis (claimed as a nail condition) is not warranted.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by an October 2012 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).







I.  Higher Initial Rating

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his erectile dysfunction disability.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

A June 2013 rating decision granted service connection for erectile dysfunction at an initial noncompensable evaluation, effective August 8, 2011 under Diagnostic Code 7522.

There is no diagnostic code which deals with erectile dysfunction exclusively.  The Veteran's erectile dysfunction is currently rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522 (penis, deformity, with loss of erectile power).  Diagnostic Code 7522 is deemed by the Board to be the most appropriate primarily because it is the only diagnostic code which includes loss of erectile power among its criteria.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate.

Diagnostic Code 7522 provides a 20 percent rating for deformity of the penis with loss of erectile power.  No other disability rating is provided by this diagnostic code.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522. 

The provisions of 38 C.F.R. §4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.

Factual Background and Analysis

The Veteran underwent a VA examination in July 2010.  The penis examination was normal as there was no deformity, masses or tenderness.  

The Veteran underwent a VA examination in October 2012.  The examiner noted that the Veteran had erectile dysfunction but there was no penis deformity.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable evaluation under Diagnostic Code 7522.  

Notably, the VA medical evidence shows loss of erectile power.  However, in order to obtain a compensable rating under Diagnostic Code 7522, deformity of the penis must also be demonstrated.  Physical examination during the July 2010 VA examination revealed no deformity of the penis and the October 2012 VA examination also noted no penis deformity.  Therefore, the evidence does not show complaint, treatment, or findings of penile deformity. 

While the medical records as reviewed above clearly indicate that the Veteran is impotent, none of the medical evidence indicates that the Veteran's penis is actually deformed.  Additionally, although the Veteran has indicated that he cannot have intercourse, he has never claimed that he has an actual penile deformity in addition to the erectile dysfunction.

Furthermore, with respect to VA benefits, special monthly compensation for loss of use of a creative organ was granted to compensate the Veteran for his erectile dysfunction.

For the reasons stated above, the preponderance of the evidence is against an initial compensable rating for the Veteran's erectile dysfunction.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. §5107 (b); 38 C.F.R. §§ 3.102, 4.3.


II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include hypertension, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension and arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board observes that the Veteran served in the Republic of Vietnam.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a) (6) (iii), 3.313(a). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. §1116; 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e), 3.313, 3.318.

A. Hypertension

The Veteran underwent a VA examination in July 2010.  The examiner indicated that the Veteran had essential hypertension.  The examiner noted that the Veteran's essential hypertension was aggravated by diabetes because diabetes hardened the arterioles.

The Veteran underwent a VA examination in October 2012 for his diabetes.  The examiner indicated that hypertension was not a complication and that it was less likely than not that the Veteran's diabetes had permanently aggravated his hypertension.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for hypertension as secondary to his service-connected diabetes mellitus disability is warranted.

The Board notes that there are conflicting opinions as to whether the Veteran's current hypertension disability is related to his service-connected diabetes mellitus disability.

As noted above, the July 2010 VA examiner opined that the Veteran's essential hypertension was aggravated by diabetes because diabetes hardened the arterioles.  However, on VA examination in October 2012, the same VA examiner indicated that hypertension was not a complication and that it was less likely than not that the Veteran's diabetes had permanently aggravated his hypertension.

Significantly, in his October 2012 negative opinion, the VA examiner did not provide reasoning for his new opinion which seemingly directly contradicts his previous positive opinion in July 2010.  As noted above, the July 2010 VA examination again found that the Veteran's hypertension was due to, and permanently aggravated by his service-connected diabetes.

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran has a current hypertension disability that was caused or aggravated by his service-connected diabetes mellitus.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.  

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for hypertension as secondary to his service-connected diabetes mellitus disability is granted.  See 38 U.S.C. § 5107(b).

B.  Left Eye Pseudophakia

The Veteran underwent a VA examination in October 2012.  The examiner noted that the Veteran had a cataract of the right eye and open angle glaucoma of both eyes which were at least as likely as not related to his diabetes mellitus.  The examiner also indicated that the Veteran had pseudophakia of the left eye that was post cataract surgery with intraocular lens implant (IOL).  

The Veteran underwent a VA examination in August 2017.  The examiner noted that while the Veteran had a previous established rating for cataract of the right eye and glaucoma of the bilateral eyes, there was clarification that the Veteran had intraocular lens of both eyes.  His past rating for glaucoma of both eyes remained unchanged.  The diagnosis was glaucoma of both eyes and pseudophakia of both eyes.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for a pseudophakia, left eye, as secondary to his service-connected diabetes mellitus is warranted.

Notably, the Veteran is service-connected for cataract of the right eye and glaucoma of the bilateral eyes as the October 2012 VA examiner opined that these disabilities were at least as likely as not related to his diabetes mellitus.  Notably, the October 2012 VA examiner also indicated that the Veteran had pseudophakia of the left eye that was post cataract surgery with IOL but did not provide an etiology opinion for this disability.

Additionally, on VA examination in August 2017 VA examiner clarified the diagnosis as the Veteran had intraocular lens of both eyes as diagnosis was now glaucoma of both eyes and pseudophakia of both eyes.   

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran has a current pseudophakia, left eye disability that was caused or aggravated by his service-connected diabetes mellitus.

Significantly, there is no contrary medical evidence of record that indicates that the Veteran's left eye pseudophakia was not caused or aggravated by his service-connected diabetes mellitus.  As a result, the Board finds that service connection for pseudophakia, left eye, is warranted on a secondary basis.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.  

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for pseudophakia, left eye as secondary to his service-connected diabetes mellitus disability is granted.  See 38 U.S.C. § 5107(b).




C.  Onychomycosis 

The Veteran's service treatment records are negative for complaints or treatments of onychomycosis.  

The Veteran underwent a VA examination in October 2012.  The examiner noted a diagnosis of onychomycosis as well as poor nail growth with an onset of 1995.   The Veteran reported that these conditions began in 1971 as he had discoloration, dryness and visible difference which occurred after he had served in Vietnam.   

The Veteran underwent a VA examination in October 2012 for his diabetes disability.  The examiner indicated that a skin condition was not a complication of his diabetes.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for onychomycosis is not warranted.

As noted above, the Veteran has onychomycosis.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that in some instances presumptive service connection is warranted based on Agent Orange exposure.  In this case, exposure to herbicide agents such as Agent Orange is again conceded, as the service personnel records show that the Veteran did serve in the Republic of Vietnam.  

However, while the Veteran served in Vietnam, and his exposure to herbicides is therefore presumed, onychomycosis is not one of the conditions for which VA has specifically determined a presumption of service connection is warranted.  Accordingly, entitlement to service connection on a presumptive basis based on exposure to herbicides is not warranted.  

The Board must also consider whether the Veteran's onychomycosis was directly caused by herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Regarding service connection on a direct basis, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a nail disability.  

Further, there is no competent evidence or opinion otherwise suggesting that there exists a nexus between a current onychomycosis (claimed as a nail condition) disability and the Veteran's service, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  Moreover, none of the competent medical evidence of record reflects that the Veteran's onychomycosis (claimed as a nail condition) is related to his presumed exposure to herbicides.

Consequently, entitlement to service connection for onychomycosis (claimed as a nail condition) is also not warranted on a direct basis.

Regarding service connection on a secondary basis, the Board notes that the Veteran contends that his onychomycosis disability is the result of his service-connected diabetes mellitus.  

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current onychomycosis disability is etiologically related to the Veteran's military service on a secondary basis.  Notably, the only medical opinion addressing the etiology of the onychomycosis disability on a secondary basis weighs against the claim.  

As indicated above, the October 2012 VA examiner specifically indicated that a skin condition was not a complication of his diabetes mellitus.
  
None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Consequently, entitlement to service connection for onychomycosis is not warranted on a direct or secondary basis.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for onychomycosis.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b).  

The Board notes the Veteran's contentions regarding the etiology of his claimed onychomycosis.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current onychomycosis disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that onychomycosis is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the onychomycosis etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  



ORDER

Entitlement to an initial compensable evaluation for erectile dysfunction is denied.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for pseudophakia, left eye, is granted.

Entitlement to service connection for onychomycosis (claimed as a nail condition) is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal.

Notably, in an October 2010 decision, the RO, in part, denied entitlement to service connection for depression.

In an August 2011 correspondence, the Veteran indicated that he disagreed with the previous decision related to his benefits as the conditions he dealt with on an "everyday basis" included PTSD.

As a result, while the Veteran expressed disagreement with the October 2011 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of entitlement to service connection for an acquired psychiatric disability to include PTSD remains pending in appellate status and requires further action.  See 38 U.S.C. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the Veteran's claim for a skin disability, the Veteran has a current diagnosis of tinea corporis.  Although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, the applicable law does not include tinea corporis, for which presumptive service connection may be granted.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a) (6), 3.309(e).  The Board notes, however, that although tinea corporis have not been shown to warrant a regulatory presumption of service connection as a result of in-service herbicide exposure, it must still be determined whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

The record reflects that the Veteran underwent a VA examination in October 2012 in which the examiner noted a diagnosis of tinea corporis.   The Veteran reported that these conditions began in 1971 as he had discoloration, dryness and visible difference which occurred after he had served in Vietnam.   

The Veteran underwent also underwent a VA examination in October 2012 for his diabetes in which the examiner indicated that a skin condition was not a complication.

However, on these examinations no opinions were provided regarding the etiology of his skin disability on a direct basis.  

Notably, the Veteran's service treatment records demonstrate that in June 1966 the Veteran was diagnosed with heat rash as he had a rash on his penis for the past 2 days.

An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Under these circumstances, the Board finds that a specific VA examination and medical opinion-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claim for entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.  See 38 U.S.C. § 5103A (d) (2) (2012), 38 C.F.R. § 3.159(c) (4) (i) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding, the remaining claim for an initial rating in excess of 60 percent for a bilateral eye disability, the Board notes that a remand is necessary due to the submission of additional evidence which requires the issuance of a Supplemental Statement of the Case (SSOC).  Notably, the additional evidence includes VA treatment records as well as a September 2017 VA examination that have taken place since the last SOC issued in June 2014.  The additional evidence submitted since the last SOC contains pertinent findings related to the Veteran's remaining claim. 

On remand, the AOJ should issue an SSOC that considers the evidence received since the June 2014 SOC.

In reaching this conclusion, the Board observes that the Veteran filed his substantive appeals after February 2, 2013.  For all substantive appeals received on or after February 2, 2013, if, either at the time or after the AOJ receives a substantive appeal, the claimant or the claimant's representative submits evidence to either the AOJ or the Board for consideration in connection with the issues on appeal, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154 (amending 38 U.S.C. § 7105  by adding new paragraph (e)).  However, as some of the additionally submitted evidence does not appear to have been submitted by either the Veteran or his accredited representative, the claim must be remanded for AOJ readjudication with consideration of the newly received evidence.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims file.  

2.   The AOJ should issue a statement of the case to the Veteran addressing the matter of entitlement to service connection for an acquired psychiatric disability to include PTSD, including citation to all relevant law and regulation pertinent to the claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  Schedule the Veteran for VA examination to determine the etiology of the claimed skin disability.  The claims file record, including a copy of this remand, must be made available to and be reviewed by the examiner.  

After the record review and examination of the Veteran, the VA examiner should determine whether it is at least as likely as not that the Veteran's current skin disability was either incurred in, or are otherwise related to, the Veteran's active duty service, to include his conceded herbicide exposure.

The examiner should specifically note that service connection can be established on a direct basis for diseases, such as tinea corporis even if it has not been shown to warrant a regulatory presumption of service connection due to herbicide exposure.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


